United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60219
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RODERICK STUTTS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:04-CR-78-1
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Roderick Stutts was convicted by a jury on four counts of

possession with intent to distribute cocaine base, and he was

sentenced to 121 months of imprisonment on each count to run

concurrently and five years of supervised release.     Stutts argues

that the Government failed to authenticate or establish the chain

of custody for the cocaine.   Stutts contends that the prosecution

introduced no evidence from Clarence Ward that the drugs

introduced into evidence were in fact purchased from him.        Ward

testified that each time he purchased crack cocaine from Stutts,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60219
                                 -2-

he immediately turned over the drugs to a task force agent, and

his testimony was corroborated by the agents.     Stutts has not

shown that the jury could not have decided that the evidence was

what the Government claimed it to be.      See United States v.

Casto, 889 F.2d 562, 568-69 (5th Cir. 1989).      Stutts has not

demonstrated that the district court abused it discretion in

admitting the drug exhibits.     See United States v. Polasek, 162

F.3d 878, 883 (5th Cir. 1998).

     Stutts argues that the evidence was insufficient to support

the verdict because the only evidence of his guilt came from

Ward, “a paid informant, whose testimony was so inherently

unreliable, unreasonable and improbable that no reasonable juror

should have credited it.”   Stutts’ argument is based on the

alleged lack of credibility of Ward.    This court’s review for

sufficiency of the evidence is not concerned with the credibility

of witnesses or the weight of the evidence, which is the

exclusive province of the jury.     United States v. Garcia, 995

F.2d 556, 561 (5th Cir. 1993).    As the Government points out, the

jury was made aware of Ward’s prior convictions, the current

charges pending against him, and the fact that he was a paid

informant, all factors that bore on his credibility.     The jury

chose to believe Ward, and this court does not reweigh such a

decision.   The judgment of the district court is AFFIRMED.